Citation Nr: 1712572	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for generalized arthritis, to include gout.

2. Entitlement to an initial compensable rating prior to August 24, 2011 and in excess of 20 percent from August 24, 2011 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1974 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is retained by the RO in Roanoke, Virginia.

In February 2011, the Veteran testified at a local hearing before a Decision Review Officer.  A transcript of that hearing is of record.  The Veteran had also previously requested a Board hearing, but withdrew that request in May 2015.

Additional evidence has been received since the most recent supplemental statement of the case.  The Veteran's representative waived Agency of Original Jurisdiction consideration of the evidence in March 2017.

The issue of initial increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The weight of the evidence is against finding that the Veteran's generalized arthritis or gout was incurred in service, related to an in-service injury, or manifested to a compensable degree within one year from service.


CONCLUSION OF LAW

The criteria for service connection for generalized arthritis, to include gout, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Specifically, we reject the view that all evidence must be discussed.").  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) ("Our case law requires only that the Board address its reasons for rejecting evidence that is favorable to the veteran.").  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See February 2009, April 2009 and May 2009 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

As pertinent to the claim at issue, the Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Veteran submitted additional evidence since the most recent supplemental statement of the case, but the Veteran's representative submitted a waiver of RO consideration in March 2017.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examination to evaluate his general arthritis or gout in September 2011.  A supplemental opinion was obtained in July 2016.  The Veteran also underwent a VA examination in May 2016 for arthritis of the hands and feet.  Although the Board previously described the September 2011 examination as inadequate, the May 2016 examination and the July 2016 opinion remedy the deficiencies.  Collectively, the examinations and opinion involved review of the claims file, examination of the Veteran (examinations only), consideration of the Veteran's lay statements and history, and conclusions supported by rationales.  The examinations and opinion are deemed adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
In January 2016, the Board remanded this matter to obtain copies of treatment records from McDonald Army Health Center from January 2011 to June 2015 and since July 2015; and to obtain a supplemental opinion.  The RO obtained the treatment records from McDonald Army Health Center from January 2011 to April 2016.  In addition, as discussed above, the RO obtained a supplemental medical opinion.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's service treatment records included a history of injuries to and illnesses of his hands and feet.  The Veteran sprained or fractured his foot or ankle in January 1979, June 1979, December 1979, December 1982, September 1983, and May 1991.  He was also diagnosed with cellulitis of the foot.  He had hand injuries or illnesses in February 1984, July 1994, and February 1996.  These were diagnosed as sprains, fractures, cellulitis, and paronychia.  

The Veteran had an in-service examination in February 1986, which reported no abnormalities in his joints, feet, or extremities.  At his retirement physical in March 1996, the Veteran reported a history of swollen or painful joints, broken bones, and foot trouble.  He reported that his health was "good" and that he was on no medication.  He explained that he broke his foot twice and his hand once while in service.  The physician reported that the Veteran's feet, musculoskeletal system and extremities were all normal at discharge.

The Veteran received private treatment in September 1997 at the S, SC Regional Medical Hospital for pain in the feet.  The private provider diagnosed cellulitis.

The Veteran testified at a RO hearing in February 2011.  At that time, his representative stated that a September 1997 treatment record reported "gout" and noted a history of gout.  The Veteran testified to hurting his foot during service multiple times.  He further testified that the first time he heard the word gout was in 1997, about 15 months after service.

The Veteran was afforded a VA examination in September 2011.  The examiner reported the Veteran's history of gout of the elbows and gout of the left foot as existing since 1997.  The examiner observed no current symptoms, but noted that the Veteran reported occasional flare ups.  The examiner diagnosed the Veteran with gout based on his history and his reported medications.  The examiner originally opined that it was as likely as not that the currently diagnosed gout had its onset in service, but supplemented his report to reverse this opinion to the negative.  The examiner's rationale was that there was no diagnosis or treatment of gout in the service treatment records and the Veteran's 1997 treatment records diagnosed cellulitis, not gout.

A July 2015 physical examination reported that the Veteran suffered from pain in the shoulder, knees and feet, and that he was being treated for osteoarthritis affecting both feet and knees.  The physical stated that the Veteran's osteoarthritis was brought on by active duty and injuries sustained during active duty.  No rationale was given.

The Veteran was afforded a VA examination in May 2016 for arthritis of the hands and feet.  The examiner reported that the Veteran's hands and feet were asymptomatic and did not show arthritis.  

A VA opinion was obtained in July 2016.  The medical professional noted that the September 1997 records indicated that the Veteran was not treated for gout.  Instead, she noted that the Veteran was diagnosed as having cellulitis.  She further noted that the Veteran's medical history did not include a prescription for gout medication, nor had the typical testing for diagnosing gout been performed.  She stated the Veteran reported he was diagnosed with gout at the September 1997 hospital visit, but she noted that the records from that visit indicated cellulitis.  The Veteran further reported being treated for gout in September 2003, but the professional noted that the records indicated that he was treated for tendonitis, not gout.  The professional also reported that x-rays did not show gouty changes, but did show age-appropriate arthritis as well as mild ankle degenerative arthritis.  She cited to RheumTutor for the proposition that radiologic signs of gout appear six to eight years after the initial attack, and opined that if gout existed as reported by the Veteran, it would have shown up on the x-rays.  In conclusion, the professional opined that it was less likely than not that the Veteran had or has gout.

The July 2016 professional further explained that osteoarthritis depends on a number of factors, but the two most prevalent in this case were age and obesity.  The professional explained other risk factors before addressing the Veteran's service-related injuries.  She acknowledged the bone fractures in service, but observed that the previously fractured bones did not show arthritic changes.  Had the fractures caused arthritis, the professional explained, they would have signs of arthritis at the fracture locations.  The professional also explained that the Veteran's soft tissue injuries, i.e. sprains and contusions, did not affect the bone.  Moreover, post traumatic arthritis typically shows up within a few years, but in this case multiple decades passed without complaint.  The professional concluded that the Veteran's arthritis was age appropriate and not incurred in or otherwise related to service.  

The July 2016 professional also considered whether overuse could have caused the Veteran's osteoarthritis.  The examiner noted that osteoarthritis is a progressive disease, and that small injury to cartilage was a known risk factor.  But the examiner opined that the Veteran's post-service obesity and 20 years post-service working on his feet would far outweigh the effects from his time spent in service as risk factors because obesity and the resulting skeletal stress were much more likely causes.

In sum, the July 2016 professional opined that it was much less likely than not that the Veteran's current osteoarthritis was incurred while on active duty or within one year of his separation from military service, or was otherwise related to his military service.  She also found it less likely than not that any part of his military duties actually caused his arthritis.  She further stated that gout was a disease of metabolism and genetic determination and would be unrelated to injuries sustained by the Veteran if he developed gout.

In a July 2016 statement, the Veteran's wife of eleven years stated that the Veteran had been seen in the emergency room for gout.  She reported that the doctor stated that it occurred when some type of crystals got into your bloodstream.  A handwritten addition to the statement indicated that the medication was naproxen and the time period was the summer of 2003 or 2004.

In another July 2016 statement, the Veteran's ex-wife of twenty-five years stated that the Veteran was diagnosed with gout at the SC Regional Medical Hospital.

A January 2017 medical report contained a diagnosis of gout along with a prescription for colchicine.  The report indicated no testing had been performed and did not provide a rationale.   

Shedden element (1) requires a current diagnosis.  The Veteran, his wife and his ex-wife stated that the 1997 hospital doctor diagnosed gout.  The 1997 hospital records diagnosed cellulitis.  The September 2011 VA examination diagnosed gout.  A July 2015 treatment record diagnosed arthritis.  The May 2016 VA examination rejected arthritis in either the hands or feet.  The July 2016 VA medical provider diagnosed arthritis and firmly rejected a diagnosis of gout.  The January 2017 medical report diagnosed gout.

As will be discussed below, the exact diagnosis does not change the outcome.  Thus, rather than deciding which diagnosis is correct, the Board will assume without deciding that the Veteran has both gout and arthritis.

Shedden element (2) requires an in-service event or injury.  The event or injury was the Veteran's multiple fractures and sprains of his feet and hand.  

Shedden element (3) requires a nexus between the event and the injury.

With respect to gout, both the September 2011 VA examination and the July 2016 VA opinion found that, to the extent the Veteran had gout, it was not likely related to service.  The Veteran is acknowledged to be competent to report lay observable medical conditions such as a joint pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Although the Veteran attributed his gout to the in-service events, he was not relying on medical experience or literature.  The Board attributes greater weight to the opinions of the medical providers that do have specialized training and were relying on the medical literature.  The medical providers also provided rationales for their opinions.  In particular, the July 2016 provider explained that the Veteran's gout would have been visible in x-rays if it had begun in service or within one year of service, and that gout was "a disease of metabolism and genetically determined, therefore unrelated to any injury sustained by the veteran" such as the ones identified above for Shedden element (2).  As such the medical opinions, and in particular the opinion of the July 2016 provider, are weighed more heavily than the Veteran's medical opinion. The Veteran's gout is not related to his in-service injury.

For arthritis, the July 2015 physical reported that the Veteran had arthritis that was related to his service, but no rationale was given.  The May 2016 examiner did not consider service connection as he opined that the Veteran did not have arthritis.  The July 2016 opinion opined that arthritis was not service related.  Thus, there is a conflict between the medical opinions.  The July 2015 physical did not provide a rationale for its opinion, and as such can be given only limited weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The July 2016 opinion, on the other hand, provided a detailed rationale that explained the risk factors for developing arthritis, including by citing to medical studies and reports.  The opinion explained that age and weight were two of the predominant factors for arthritis, and the Veteran became obese after service and spent an additional twenty years on his feet.  Moreover the opinion provided that the arthritis did not occur at the locations of the previous bone injuries, and as such could not have been caused by those injuries.  The opinion also explained that post traumatic arthritis would occur within a few years of injury, but the Veteran's arthritis did not appear for decades after the fact.  The Board weighs the July 2016 opinion more heavily due to its detailed reasoning and support from the medical literature.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

The Veteran is acknowledged to be competent to report lay observable medical conditions such as a joint pain.  Jandreau, 492 F.3d at 1377.  However, the issue in dispute is whether the Veteran's current symptoms relate to the Veteran's service.  The evidence of record does not indicate that the Veteran had any medical training or based his own opinions on medical literature.  As such, any probative weight of the Veteran's nexus opinion is limited and outweighed by the competent medical evidence that has been discussed above.  The Veteran's arthritis is not related to his in-service injury.

In addition, the earliest post-service complaints by the Veteran-for both gout and arthritis-began in September 1997, which, as the Veteran testified, was more than a year after his separation from service.  Accordingly, the condition did not manifest to a compensable degree within one year of service and presumptive service connection does not apply. 

Continuity of symptomology also does not apply.  The Veteran did not report experiencing symptoms continuously, and in particular did not experience symptoms for the first 15 months after service.  Accordingly, service connection cannot be satisfied by continuity of symptomatology.

Considering all the competent and credible evidence, the weight of the evidence is against an award of direct or presumptive service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for arthritis and gout must therefore be denied. 

	(ORDER ON NEXT PAGE)



ORDER

Entitlement to service connection for generalized arthritis, to include gout, is denied.


REMAND

The Veteran was last afforded a VA examination for hearing loss in August 2011.  Private hearing testing from July 2015 indicated that the Veteran's bilateral hearing loss has worsened.  However, the July 2015 testing was not adequate for rating purposes because it used the NU-6 and W-22 word lists and not the required Maryland CNC word list.  Use of puretone thresholds alone was not appropriate as there was no indication that the speech discrimination test was inappropriate or that the Veteran suffered from an exceptional pattern of hearing impairment as defined in the regulations.  See 38 C.F.R. §§ 4.85(c) & 4.86.  A new examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("fulfillment of the statutory duty to assist here includes the conduct of a thorough and contemporaneous medical examination").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate audiological examination to address the severity of the Veteran's service-connected bilateral hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner must fully describe the functional effects caused by the hearing loss disability in the examination report.

2. After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the matter should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


